Lamar, J.
(After stating the foregoing facts.) In Penick v. High Shoals Manufacturing Co., 116 Ga. 819, it was decided that the act for the collection of taxes for 1902 provided no assessors, arbitrators, or other method by which to. settle contests as to which of two counties was entitled to taxes on a manufacturing company’s plant divided by a county line. When, therefore, the Hi£h Shoals Company made its return and paid the taxes for 1902 in Walton county, that county was lawfully entitled to the money. Nor was there anything in the receipt and payment to *1030show that the money was had and received for the use of Morgan County. .Subsequently, on August 17, 1903, the legislature passed an act providing a method for settling such disputes; but it could only relate to taxes which had not been paid, and could have had no reference to those which had been collected under the provisions of a previous tax act. The court properly sustained the demurrer. The petition set out no cause of action against the County of Walton for the taxes for 1902, lawfully paid under the provisions of the 8th section of the tax act of 1900. Judgment affirmed.

All the Justices concur.